DETAILED ACTION
This action is responsive to the communications filed on 12/31/2021.
Currently, claims 1-8 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	With regards to claim 1, the limitations “determining that the accumulated FFT results exceed a detection threshold”, “determining, based on the one or more training chirps, a symbol alignment”, and “receiving a single opposite chirp from the preamble of the message” are disembodied/disconnected from each other (in the context of the entire claim) which renders the scope of the claim 1 to be indefinite with regards to the knowledge and abilities of a person having ordinary skill in the art (before the effective filing date of the claimed invention).  
	Moreover, the disembodied/disconnected limitations (see above) leads to various results/requirements that contradict the Invention addressed in the instant Detailed Specification.  One non-limiting example is that instant claim 1 currently requires the method to “determine, based on the one or more training chirps, symbol alignment” for a received signal/message (and FFT results thereof) that fails to ‘exceed the detection threshold’.  Another non-limiting example is that instant claim 1 requires “receiving a single opposite chirp from the [original unaligned] preamble of the message” which is also required to be performed for received signals/messages that fail to ‘exceed the detection threshold’. 
 	Furthermore, the cited disembodied/disconnected limitations of claim 1 (and resulting contradictory results/requirements as addressed supra) also fail(s) the threshold requirements for clarity and precision as pursuant to MPEP 2173.02.II, which also renders the scope of claim 1 to be indefinite with regards to the knowledge and abilities of a person having ordinary skill in the art before the effective filing date of the claimed invention (as pursuant to MPEP 2173.02.II).
	Dependent claims 2-8 each fail to mitigate the indefinite scope of independent parent claim 1 (as addressed above) and thus are each rejected for similar rationale as claim 1 above.
	The Examiner recommends the following amendments to independent claim 1:

1. 	A method for data alignment in chirp spread spectrum (CSS) comprising: 
	receiving a one or more training chirps from a preamble of a message;
	processing each of the one or more training chirps using a fast-Fourier transform (FFT) to generate an FFT result; 
	accumulating the FFT results of the one or more training chirps; 
	when determining that the accumulated FFT results exceed a detection threshold[[;]], the method further comprises: 
		determining, based on the one or more training chirps, a preamble symbol alignment;
		receiving a single opposite chirp from the aligned preamble of the message, wherein the single opposite chirp comprises an identifier; 
		determining, based on the single opposite chirp, data alignment; 
		decoding the single opposite chirp to determine the identifier; and 
		terminating processing of the message when the determined identifier fails to match a predetermined identifier.
Allowable Subject Matter
Claim 1 would be allowable over 35 U.S.C. 102 (and 35 U.S.C. 103) if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 would be allowable over 35 U.S.C. 102 (and 35 U.S.C. 103) if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Note that the closest prior art of record is Seller (US 2016/0094270), see figures 1, 3a-3c, and 6 which address the detection, synchronization, and further processing of a received spread spectrum chirp signal including at least one ‘opposite chirp’ in the preamble with attached header/identifier (e.g. figs. 4+6: section 412+415 as well as aligned-down-chirp 783 with respect to the preceding up-chirps in figure 6 (with or without alignment)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        12/3/2022